Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (WO2021/231835 A1) relying on provisional application 63/024720.







The application is about method and system for receiving groupcast message in wireless communication network and is shown in fig. 5

    PNG
    media_image1.png
    348
    461
    media_image1.png
    Greyscale











The number 1 reference is about mechanism of scheduling for broadcast and groupcast on new radio interface and is shown in fig. 10

    PNG
    media_image2.png
    703
    503
    media_image2.png
    Greyscale
 








As for claim 1. Li teaches a method performed by a base station in a wireless communication system(Li provisional fig. 9 [0102] a base station configuring information for monitoring of groupcast see also fig. 10 ) , the method comprising:
generating a signal including configuration information for at least one bandwidth part (BWP)(Li provisional fig.9 [0102]-[0103]  SIB 1 a signal having  configuration  information for BWP see also see also [0109][0110] see also fig. 10 ); and
transmitting the generated signal(Li provisional fig. 9 [0102]-[0103] gnb broadcast control related for configuration of groupcast using same message i.e. SIB1 and message is for configuration of BWP see also fig. 10), wherein at least part of the at least one BWP is configured as a resource for multicast (looking at applicant specification [0024] the configuration information is for groupcast and [0201] groupcast and multicast may be used interchangeably based on this Li provisional fig. 10 [0110] [0111] gnb broadcast control related for configuration of groupcast i.e. multicast  using same message i.e. SIB1 and message is for configuration of BWP see also fig. 9 ) .

As for claim 2. Li teaches all the limitations of parent claim 1, 
Li teaches wherein the signal is a system information block 1 (SIB1) message (Li provisional [0125] SIB 1),
wherein the at least one BWP is an initial BWP(Li [0127] provisional a UE may be configured with a same default BWP or initial BWP for unicast and broadcast/groupcast), and
wherein the initial BWP is configured as the resource for multicast(Li provisional [0102] CORESET configuration  for groupcast i.e. multicast).

As for claim 3. Li teaches all the limitations of parent claim 2,  
Li teaches wherein the resource for multicast is a resource for multicast of a terminal that is in a radio resource control (RRC) idle state or in an RRC inactive state (Li  provisional [0064] scheduling for  Ue in rrc connected  state see also [0078]).

As for claim 4. Li teaches all the limitations of parent claim 1,
Li teaches wherein the signal is a physical downlink control channel (PDCCH) signal (Li provisional [0129] PDCCH),
wherein the at least one BWP is a BWP for unicast (Li provisional [0096] BWP for unicast), and
wherein at least part of the BWP for unicast is configured as the resource for multicast(Li provisional [0096] BWP for groupcast).

As for claim 5. Li teaches all the limitations of parent claim 4,
Li teaches wherein the resource for multicast is a resource for multicast of a terminal that is in a radio resource control (RRC) connected state(Li  provisional [0064] scheduling for  Ue in rrc connected  state see also [0078]).

As for claim 6. Ji teaches a method performed by a terminal in a wireless communication system (Ji provisional fig. 9 multiple Ue part of a system which work according to method see also ), the method comprising:
receiving a signal including configuration information for at least one bandwidth part (BWP) (Li provisional fig.9 [0109] SIB 1 a signal for configuration of information for BWP);
identifying the at least one BWP based on the configuration information (looking at applicant specification the identifying is described in [0362]  groupcast BWP being explicitly indicated using configuration information received via SIB1 based on this Ji provisional [0115] gnb indicating BWP type using RRC signaling see also [0085] information may be configured in a broadcast manner via sib); and receiving a multicast signal via at least part of the at least one BWP(Li provisional [0112] Ue receiving groupcast service i.e. multicast  message i.e. signal on BWP see also [0126] [0129][0135]).

As for claim 7. Li teaches all the limitations of parent claim 4,
Li teaches wherein the signal is a system information block 1 (SIB1) message(Li  [0125] SIB 1),
wherein the at least one BWP 1s an initial BWP(Li [0127] provisional a UE may be configured with a same default BWP or initial BWP for unicast and broadcast/groupcast), and
wherein the initial BWP is configured as a resource for multicast(Li provisional [0102] CORESET configuration  for groupcast i.e. multicast).

As for claim 8. Li teaches all the limitations of parent claim 7, 
Li teaches wherein the terminal is in a radio resource control (RRC) idle state or in an RRC inactive state(Li provisional  [0064] Ue in rrc idle state).

As for claim 9. Li teaches all the limitations of parent claim 6, 
Li teaches wherein the signal is a physical downlink control channel (PDCCH) signal (Li provisional [0129] PDCCH),
wherein the at least one BWP is a BWP for unicast (Li provisional  [0096] BWP for unicast), and
wherein at least part of the BWP for unicast is configured as the resource for multicast(Li provisional [0096] BWP for groupcast).

As for claim 10. Li teaches all the limitations of parent claim 9, wherein the terminal is in a radio resource control (RRC) connected state (Li provisional [0064] scheduling for  Ue in rrc connected  state see also [0078]).

As for claim 11.Li teaches  a base station in a wireless communication system(Li provisional fig.32E a base station 121 see 226), the base station 
comprising:
a transceiver(Li provisional fig. 32G, network adapter 97]); and
at least one processor(Li provisional fig.32G, 91 processor) ,
wherein the at least one processor is configured to:
generate a signal including configuration information for at least one bandwidth part (BWP)(Li provisional  fig.9 [0109] SIB 1 a signal for configuration of information for BWP see also fig. 10); and transmit the generated signal via the transceiver(Li provisional  fig. 9 gnb broadcast control related for configuration of groupcast using same message i.e. SIB1 and message is for configuration of BWP see also fig. 10), and
wherein at least part of the at least one BWP is configured as a resource for multicast(looking at applicant specification [0024] the configuration information is for groupcast based and [0201] groupcast and multicast may be used interchangeably on this Li provisional  fig. 10 [0110] [0111] gnb broadcast control related for configuration of groupcast i.e. multicast  using same message i.e. SIB1 and message is for configuration of BWP see also fig. 9 and fig. 10  ) .

As for claim 12. Li teaches all the limitations of parent claim 11,
Li teaches wherein the signal is a system information block 1 (SIB1) message(Li provisional  [0125] SIB 1),
wherein the at least one BWP is an initial BWP(Li provisional  [0127] initial BWP), and
wherein the initial BWP is configured as a resource for multicast(Li provisional [0102] CORESET configuration  for groupcast i.e. multicast).

As for claim 13. Li teaches all the limitations of parent claim 12, wherein the resource for multicast is a resource for multicast of a terminal that is in a radio resource control (RRC) idle state or in an RRC inactive state(Li provisional [0064] Ue in rrc idle state).

As for claim 14. Li teaches all the limitations of parent claim 11,
 Li teaches wherein the signal is a physical downlink control channel (PDCCH) signal (Li provisional [0129] PDCCH),
wherein the at least one BWP is a BWP for unicast (Li provisional  [0096] BWP for unicast), and
wherein at least part of the BWP for unicast is configured as the resource for multicast(Li provisional [0096] BWP for groupcast).

As for claim 15. Li teaches all the limitations of parent claim 14, 
Li teaches wherein the resource for multicast is a resource for multicast of a terminal that is in a radio resource control (RRC) connected state(Li provisional [0064 scheduling for  Ue in rrc connected  state see also [0078]).

As for claim 16. Li teaches a terminal in a wireless communication system(Li provisional fig. 32F a Ue, 102), the terminal comprising:
a transceiver(Li provisional fig. 32F, 120 transceiver); and
at least one processor(Li provisional fig. 32F 118 processor),
wherein the at least one processor is configured to:
receive(Li provisional fig. 9 gnb broadcast control related for configuration of groupcast using same message i.e. SIB1 and message is for configuration of BWP see also ) , via the transceiver(Li provisional fig. 9 gnb broadcast control related for configuration of groupcast using same message i.e. SIB1 and message is for configuration of BWP see also fig. 10 and its accompanying paragraph ) , a signal including configuration information for at least one bandwidth part (BWP) (Li provisional fig. 9 gnb broadcast control related for configuration of groupcast using same message i.e. SIB1 and message is for configuration of BWP see also fig. 10 and its accompanying paragraph) ,
identify the at least one BWP based on the configuration information(looking at applicant specification the identifying is described in [0362]  groupcast BWP being explicitly indicated using configuration information received via SIB1 based on this Ji provisional [0115] gnb indicating BWP type using RRC signaling see also [0085] information may be configured in a broadcast manner via sib); and
receive(Li provisional [0112] Ue receiving groupcast service i.e. multicast  message i.e. signal on BWP see also [0126] [0129][0135]), via the transceiver(Li provisional [0112] Ue receiving groupcast service i.e. multicast  message i.e. signal on BWP see also [0126] [0129][0135]), a multicast signal via at least part of the at least one BWP(Li provisional [0112] Ue receiving groupcast service i.e. multicast  message i.e. signal on BWP see also [0126] [0129][0135]).

As for claim 17. Li teaches all the limitations of parent claim 16,
Li teaches wherein the signal is a system information block 1 (SIB1) message(Li provisional  [0125] SIB 1),
wherein the at least one BWP 1s an initial BWP(Li provisional [0127] initial BWP), and
wherein the initial BWP is configured as a resource for multicast(Li provisional [0102] CORESET configuration  for groupcast i.e. multicast).

As for claim 18. Li teaches all the limitations of parent claim 17, wherein the terminal is in a radio resource control (RRC) idle state or in an RRC inactive state(Li provisional [0064] Ue in rrc idle state).

As for claim 19. Li teaches all the limitations of parent claim 16, 
Li teaches wherein the signal is a physical downlink control channel (PDCCH) signal (Li provisional [0129] PDCCH),
Li teaches wherein the at least one BWP is a BWP for unicast (Li [0096] provisional BWP for unicast), and
wherein at least part of the BWP for unicast is configured as the resource for multicast(Li provisional [0096] BWP for groupcast).

As for claim 20. Li teaches all the limitations of parent claim 19, Li teaches wherein the terminal is in a radio resource control (RRC) connected state(Li provisional [0064] scheduling for  Ue in rrc connected  state see also [0078]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
Zhang et al. (US-PG-PUB 2021/0105741 A1 : support of simultaneous unicast and multicast monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412  

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412